Order entered December 8, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00558-CR
                                    No. 05-16-00559-CR
                                    No. 05-16-00604-CR
                                    No. 05-16-00605-CR
                                    No. 05-16-00606-CR

                             JOHN WARD HUNT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 291st Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F15-00097-U, F15-00113-U, F10-011239-U, F10-01240-U,
                                     F10-01241-U

                                         ORDER
       Before the Court is appellant’s December 5, 2016 second motion to extend time to file a

brief. Appellant’s motion is GRANTED. Appellant’s brief shall be filed by January 4, 2017.


                                                    /s/   LANA MYERS
                                                          JUSTICE